Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/855,709 (hereinafter “the reference application”) in view of in view of 20180011021 (hereinafter “Shoji”).
Thus, regarding claims 1-3, the reference patent is silent as to a light source, and optical sensor to detect the fluorescent compound.
However Shoji discloses these limitations for detection of fluorescent labels (see claim 1 of Shoji). It would have been obvious to one skilled in the art to refer to Shoji for the details regarding the fluorescence detection, including providing a light source and optical sensor.
Regarding claims 4-7, use of a plurality of fluorescent compounds with wavelengths ranges that do not overlap would have been obvious to one skilled in the art for distinctly detecting the different fluorescent compounds simultaneously as suggested by Shoji (see claim 1 of Shoji).
This is a provisional nonstatutory double patenting rejection.


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/855,709 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”).
The reference application is silent as to a loading based disposed on the apparatus to receive the cartridge; a door disposed on the apparatus to cover the loading bay a plurality of prongs disposed on an interior of the door to provide actuation force to dispense blister reservoirs disposed on the cartridge when the door is closed.
Regarding loading of a cartridge in an apparatus and a door covering a loading bay, these limitations are rendered obvious given the teachings of Mototsu.
Mototsu discloses in paragraph 0071, an analyzing unit wherein the user opens the door 39 on the front panel of the analyzing unit 36, loads the assay cartridge 1 therein, and closes the door 39 (step S2). 
Regarding the prongs to pierce the blister reservoirs, these limitations are rendered obvious given the teachings by Trivedi in paragraph 0427 disclosing a test cartridge having a cap that punctures a blister releasing [pre-filled] reagent fluids in the chamber. 
More specifically, Trivedi discloses that the test cartridge includes capping tabs 2610 and 2612.  In some embodiments, capping tabs are configured with puncturing features designed to puncture said pouches or blister packs upon closing the caps, thereby releasing the appropriate fluid in each chamber.  Paragraph 0427.
Thus Trivedi shows that a blister for containing pre-filled reagent fluids for testing is known in the art, and thus its use in the invention of the reference application would have been obvious given that it would have produced a predictable outcome of providing a means to contain and use reagents for an assay. 
Trivedi also shows that it is known in the art to provide puncturing features for releasing the contents of the blister for use. The puncturing features are equivalent to Applicant’s prongs. Providing the location of the puncturing features such as on an interior door (such as the door as suggested by Mototsu) to provide actuation force to dispense blister reservoirs results in a predictable outcome, particularly in view of Trivedi’s disclosure regarding puncturing features. Thus Applicant’s limitations regarding the prongs would have been obvious given the predictable outcome.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/855,709 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).  
As to claim 9, the reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device. The reference application is also silent as to moving a permanent magnet to generate a magnetic field to control the magnetic beads, as an alternative to the magnetic field generating unit.
Rylatt however teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/855,709 (hereinafter “the reference patent”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”), as applied to claim 9 above, and further in view of US 20170284922 (hereinafter “Mermod”).
The reference patent, discussed above, is silent as to a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control driving of the motor.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the Lee device for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.



Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/683,924 (hereinafter “the reference application”) since claim 4 of the reference application encompasses the present claims 1-3.
This is a provisional nonstatutory double patenting rejection.


Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,924 (hereinafter “the reference application”) in view of in view of 20180011021 (hereinafter “Shoji”).
Regarding claims 4-7, use of a plurality of fluorescent compounds with wavelengths ranges that do not overlap would have been obvious to one skilled in the art for distinctly detecting the different fluorescent compounds simultaneously as suggested by Shoji (see claim 1 of Shoji).
This is a provisional nonstatutory double patenting rejection.


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,924 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”).
The reference application is silent as to a loading based disposed on the apparatus to receive the cartridge; a door disposed on the apparatus to cover the loading bay a plurality of prongs disposed on an interior of the door to provide actuation force to dispense blister reservoirs disposed on the cartridge when the door is closed.
Regarding loading of a cartridge in an apparatus and a door covering a loading bay, these limitations are rendered obvious given the teachings of Mototsu.
Mototsu discloses in paragraph 0071, an analyzing unit wherein the user opens the door 39 on the front panel of the analyzing unit 36, loads the assay cartridge 1 therein, and closes the door 39 (step S2). 
Regarding the prongs to pierce the blister reservoirs, these limitations are rendered obvious given the teachings by Trivedi in paragraph 0427 disclosing a test cartridge having a cap that punctures a blister releasing [pre-filled] reagent fluids in the chamber. 
More specifically, Trivedi discloses that the test cartridge includes capping tabs 2610 and 2612.  In some embodiments, capping tabs are configured with puncturing features designed to puncture said pouches or blister packs upon closing the caps, thereby releasing the appropriate fluid in each chamber.  Paragraph 0427.
Thus Trivedi shows that a blister for containing pre-filled reagent fluids for testing is known in the art, and thus its use in the invention of the reference application would have been obvious given that it would have produced a predictable outcome of providing a means to contain and use reagents for an assay. 
Trivedi also shows that it is known in the art to provide puncturing features for releasing the contents of the blister for use. The puncturing features are equivalent to Applicant’s prongs. Providing the location of the puncturing features such as on an interior door (such as the door as suggested by Mototsu) to provide actuation force to dispense blister reservoirs results in a predictable outcome, particularly in view of Trivedi’s disclosure regarding puncturing features. Thus Applicant’s limitations regarding the prongs would have been obvious given the predictable outcome.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,924 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).  
As to claim 9, the reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device. The reference application is also silent as to moving a permanent magnet to generate a magnetic field to control the magnetic beads, as an alternative to the magnetic field generating unit.
Rylatt however teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,924 (hereinafter “the reference applicatio”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”), as applied to claim 9 above, and further in view of US 20170284922 (hereinafter “Mermod”).
The reference patent, discussed above, is silent as to a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control driving of the motor.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the Lee device for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.


Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/683,694 (hereinafter “the reference application”) since claim 4 of the reference application encompasses the present claims 1-3.
This is a provisional nonstatutory double patenting rejection.


Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,694 (hereinafter “the reference application”) in view of in view of 20180011021 (hereinafter “Shoji”).
Regarding claims 4-7, use of a plurality of fluorescent compounds with wavelengths ranges that do not overlap would have been obvious to one skilled in the art for distinctly detecting the different fluorescent compounds simultaneously as suggested by Shoji (see claim 1 of Shoji).
This is a provisional nonstatutory double patenting rejection.


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,694 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”).
The reference application is silent as to a loading based disposed on the apparatus to receive the cartridge; a door disposed on the apparatus to cover the loading bay a plurality of prongs disposed on an interior of the door to provide actuation force to dispense blister reservoirs disposed on the cartridge when the door is closed.
Regarding loading of a cartridge in an apparatus and a door covering a loading bay, these limitations are rendered obvious given the teachings of Mototsu.
Mototsu discloses in paragraph 0071, an analyzing unit wherein the user opens the door 39 on the front panel of the analyzing unit 36, loads the assay cartridge 1 therein, and closes the door 39 (step S2). 
Regarding the prongs to pierce the blister reservoirs, these limitations are rendered obvious given the teachings by Trivedi in paragraph 0427 disclosing a test cartridge having a cap that punctures a blister releasing [pre-filled] reagent fluids in the chamber. 
More specifically, Trivedi discloses that the test cartridge includes capping tabs 2610 and 2612.  In some embodiments, capping tabs are configured with puncturing features designed to puncture said pouches or blister packs upon closing the caps, thereby releasing the appropriate fluid in each chamber.  Paragraph 0427.
Thus Trivedi shows that a blister for containing pre-filled reagent fluids for testing is known in the art, and thus its use in the invention of the reference application would have been obvious given that it would have produced a predictable outcome of providing a means to contain and use reagents for an assay. 
Trivedi also shows that it is known in the art to provide puncturing features for releasing the contents of the blister for use. The puncturing features are equivalent to Applicant’s prongs. Providing the location of the puncturing features such as on an interior door (such as the door as suggested by Mototsu) to provide actuation force to dispense blister reservoirs results in a predictable outcome, particularly in view of Trivedi’s disclosure regarding puncturing features. Thus Applicant’s limitations regarding the prongs would have been obvious given the predictable outcome.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,694 (hereinafter “the reference application”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).  
As to claim 9, the reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device. The reference application is also silent as to moving a permanent magnet to generate a magnetic field to control the magnetic beads, as an alternative to the magnetic field generating unit.
Rylatt however teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/683,694 (hereinafter “the reference applicatio”) in view of 20180011021 (hereinafter “Shoji”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”), as applied to claim 9 above, and further in view of US 20170284922 (hereinafter “Mermod”).
The reference patent, discussed above, is silent as to a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control driving of the motor.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the Lee device for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of 20180011021 (hereinafter “Shoji”).
As to claim 1, Lee discloses the limitations as follows:
a mechanism configured to hold a cartridge configured to receive a test sample [biochip, see para. 0011 or 0012 in Lee], 
the cartridge comprising:
 a first chamber [first fluidic channel, para. 0011, 0012, 0040 or claim 14 of Lee, or alternatively, the purification chamber which receives the sample after attachment to the magnetic beads, para. 0040] configured to receive the test sample,
the first chamber filled before use of the cartridge in the system with micromagnetic particles having antigens adapted to bind to antibodies raised against the pathogen immobilized on the micromagnetic particles [see magnetic particles and capture antibody binding the target, para. 0011, 0012, 0013, 0040, or claim 14]. 
Examiner notes that the limitations of a first chamber “filled before use of the cartridge in the system” encompasses Lee’s disclosure of the magnetic particles in the mixing chamber or storage chamber as shown in para. 0013 for example, since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the system” is interpreted to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Moreover regarding Applicant’s claim 1, Lee also discloses a first reservoir filled before use of the cartridge in the system for detecting primary antibodies with secondary antibodies labeled with a fluorescent compound reactive to the presence of the pathogen [see antibody labeled with fluorescent molecule in the mixing chamber or storage chamber, paras. 0011, 0012, 0040, or claim 14] [see especially paragraph 0040 disclosing that if a fluorescent antibody binds to the target, a bound form of magnetic bead-capture antibody-target-fluorescent antibody complex will be formed]. 
Regarding Applicant’s recitation of a first reservoir filled before use of the cartridge in the system with the labeled secondary antibodies, the limitations “filled before use of the cartridge in the system” encompasses Lee’s disclosure of the mixing chamber or storage chamber as shown in para. 0013 for example since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the system” is interpreted to be a recitation of intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Also regarding Applicant’s claim 1, Lee discloses a detection area. See paragraph 0010 disclosing a fluorescence detection area.
Lee also discloses a mechanism configured to move a magnetic device relative to the cartridge (see paragraph 0040 disclosing a magnetic field generating unit 50 to generate a magnetic field.) Examiner notes that the beads of Lee are equivalent to Applicant’s magnetic device, which is consistent with Applicants disclosure in paragraph 0040. 
Lee further teaches a mechanism configured to move the secondary antibodies from the first reservoir to the first chamber. See Lee’s fluidic channel control unit in paragraph 0040.
Examiner notes that “a mechanism configured to move a magnetic device relative to the cartridge” and “a mechanism configured to move the secondary antibodies from the first reservoir to the first chamber” are interpreted to invoke 35 USC 112(f) since they do not recite structure. Thus, the first apparatus and second apparatus are interpreted to compass what Applicant discloses and their equivalences. 
While Lee discloses use of fluorescent labels for detection, Lee does not give further details regarding the fluorescence detection.
Thus, regarding claims 1-3, Lee is silent as to a light source, and optical sensor to detect the fluorescent compound.
However Shoji discloses these limitations for detection of fluorescent labels (see claim 1 of Shoji). It would have been obvious to one skilled in the art to refer to Shoji for the details regarding the fluorescence detection, including providing a light source and optical sensor.
Regarding claims 4-7, use of a plurality of fluorescent compounds with wavelengths ranges that do not overlap would have been obvious to one skilled in the art for distinctly detecting the different fluorescent compounds simultaneously as suggested by Shoji (see claim 1 of Shoji).


Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) as applied to claim 1 above, and further in view of US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”).
Lee is discussed above. Additionally, a device disposed relative to the cartridge to move a portion of contents of the cartridge among a plurality of chambers of the cartridge is disclosed as a magnetic field generating unit 50 to generate a magnetic field (see para. 0040).
Lee however is silent as to a loading based disposed on the apparatus to receive the cartridge; a door disposed on the apparatus to cover the loading bay a plurality of prongs disposed on an interior of the door to provide actuation force to dispense blister reservoirs disposed on the cartridge when the door is closed.
However Mototsu discloses in paragraph 0071, an analyzing unit wherein the user opens the door 39 on the front panel of the analyzing unit 36, loads the assay cartridge 1 therein, and closes the door 39 (step S2). Thus, it would have been obvious to one skilled in the art to provide in the Lee system a loading bay disposed on the apparatus to receive the cartridge and a door covering a loading bay as suggested by Mototsu.
Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.) Providing a loading bay on the apparatus to receive the cartridge and a door covering the loading bas such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
Moreover Trivedi discloses a test cartridge that includes capping tabs [equivalent to prongs] to provide actuation force to dispense a blister reservoir [to pressurizes the blister within a chamber].   
More specifically, Trivedi discloses the following.
“…In some embodiments, a test cartridge is configured to receive one or more test samples. For example, in some embodiments, a test cartridge is configured to receive a bacterial swab and/or a viral swab. In some embodiments, the test cartridge 2600 is configured to receive a single test sample in a sample lysis chamber 202. In some embodiments, chambers 2604 and 2606 contain wash buffers. In some embodiments, chamber 2608 contains elution buffer. In some embodiments, the buffers and solutions in chambers 2602, 2604, 2606, and 2608 may be contained in sealed pouches or blister packs inside the chamber. Additionally, in some embodiments, chamber 2602 may contain dry reagents to promote chemical lysis of target cells in a test sample. In some embodiments, the test cartridge includes capping tabs 2610 and 2612. In some embodiments, capping tabs are configured with puncturing features designed to puncture said pouches or blister packs upon closing the caps, thereby releasing the appropriate fluid in each chamber. In some embodiments, after inputting the sample in sample lysis chamber 2602, a user may seal the chambers using capping tabs 210 and 2612. In some embodiments, the capping tabs may be configured to compress ambient air inside each chamber to pressurize each chamber.” Paragraph 0427 (emphasis added).
Examiner notes that it is understood from paragraph 0427 that the capping tabs pressurize each chamber to release the fluid.
This is also shown in paragraph 0473 which discloses an embodiment in which “[t]he blister pack containing buffer is depressed to release buffer solution into the channels of the cartridge. The buffer solution flows through to the sample collection chamber and mixes with the sample. It may also flow into the hydrophilic filter and continue into the PCR chamber. However, to ensure smooth flow, the blister pack containing air is depressed, thereby pushing the mixed buffer and sample through the hydrophilic filter and into the PCR chamber 1111…” Para. 0473 (emphasis added).
Thus, Trivedi discloses in paragraph 0473 depressing a blister pack container air to push materials through into a chamber. Even if Trivedi does not disclose here the mechanism for depressing the blister pack, Trivedi nevertheless disclose a general mechanism for releasing materials in a blister pack. Moreover, one skilled in the art would look to other disclosures in the specification for a mechanism for depressing the blister pack, such as the mechanism shown in paragraph 0427 showing capping tabs [which Examiner notes are equivalent to blunt prongs].  
While paragraph 0427 (in the last sentence) does not disclose how the capping tabs compress ambient air inside the chamber to pressurize the chamber, it is understood that a blister pack containing air is depressed by the capping tabs upon closing of the capping tabs to push materials from the blister pack into the chamber, given similar disclosures such as in paragraph 0473. Alternatively while Trivedi does not disclose how the capping tabs compress ambient air inside the chamber to pressurize the chamber, it would have been obvious to one skilled in the art to provide a blister pack containing air that is depressed by the capping tabs upon closing of the capping tabs to push materials from the blister pack into the chamber, given similar disclosures such as in paragraph 0473 for moving materials from the blister pack into a chamber. 
Thus Trivedi shows that a blister containing pre-filled reagent fluids for testing is known in the art, and its use in the Mototsu invention would have been obvious given that it would have produced a predictable outcome of providing a means to provide and use reagents for performing an assay. 




Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”), and US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”), as applied to claim 8 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).  
As to claim 9, Lee, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device.
Lee teaches switching on a magnetic field generating unit 50 to generate a magnetic field to control the magnetic beads (para. 0012, and 0040). Examiner notes that the Lee magnetic field generating unit is understood to be an electromagnet.
However, Lee is silent as to moving a permanent magnet to generate a magnetic field to control the magnetic beads, as an alternative to the magnetic field generating unit.
Rylatt however teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20050118061 (hereinafter “Mototsu”) and US 20190032114 (hereinafter “Trivedi”) and US 20060134713 (hereinafter “Rylatt”), and US 6,649,128 (hereinafter “Meyer”), as applied to claim 9 above, and further in view of US 20170284922 (hereinafter “Mermod”).
Lee, discussed above, is silent as to a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control driving of the motor.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the Lee device for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant states that Lee does not disclose or suggest “a first chamber configured to receive a test sample including a target substance, the first chamber filled before use of the cartridge in the system with micromagnetic particles treated so as to bind to the target substance” or “a first reservoir filled before use of the cartridge in the system with at least one reagent labeled with at least one fluorescent compound, the reagent adapted to bind to micromagnetic particles that are bound to the target substance”.
These arguments are not persuasive. 
As mentioned in the grounds for rejection above, the limitations of a first chamber “filled before use of the cartridge in the system” encompasses Lee’s disclosure of the magnetic particles in the mixing chamber or storage chamber as shown in para. 0013 for example, since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the system” is interpreted to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Likewise, regarding Applicant’s recitation of a first reservoir filled before use of the cartridge in the system with the labeled secondary antibodies, the limitations “filled before use of the cartridge in the system” encompasses Lee’s disclosure of the mixing chamber or storage chamber as shown in para. 0013 for example since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the system” is interpreted to be a recitation of intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Applicant also asserts that Trivedi discloses puncturing features, whereas Applicant’s prongs are blunt, as shown in figure 26 and paragraph 0138 of the specification. 
Applicant further asserts that while Trivedi at paragraph 0473 discloses that the blister pack containing buffer is depressed to release buffer solution, Trivedi here does not disclose or suggest blunt prongs or any prongs. 
However, Examiner finds that Trivedi teaches or suggests Applicant’s claimed limitations, as discussed above, and copied and pasted below for convenience. Examiner also notes that the capping tabs of Trivedi are equivalent to prongs since they are protrusions. Moreover, Applicant has not provided details of the prongs such that they exclude such interpretation. In any case, the shape of prongs is a design choice that requires ordinary skills in the art and results in a predictable outcome given the simple mechanism involved.
As mentioned above in the grounds for rejection, and copied and pasted here, Trivedi discloses a test cartridge that includes capping tabs [equivalent to prongs] that pressurizes a chamber, understood to be a chamber comprising a blister.  
More specifically, Trivedi discloses the following.
“…In some embodiments, a test cartridge is configured to receive one or more test samples. For example, in some embodiments, a test cartridge is configured to receive a bacterial swab and/or a viral swab. In some embodiments, the test cartridge 2600 is configured to receive a single test sample in a sample lysis chamber 202. In some embodiments, chambers 2604 and 2606 contain wash buffers. In some embodiments, chamber 2608 contains elution buffer. In some embodiments, the buffers and solutions in chambers 2602, 2604, 2606, and 2608 may be contained in sealed pouches or blister packs inside the chamber. Additionally, in some embodiments, chamber 2602 may contain dry reagents to promote chemical lysis of target cells in a test sample. In some embodiments, the test cartridge includes capping tabs 2610 and 2612. In some embodiments, capping tabs are configured with puncturing features designed to puncture said pouches or blister packs upon closing the caps, thereby releasing the appropriate fluid in each chamber. In some embodiments, after inputting the sample in sample lysis chamber 2602, a user may seal the chambers using capping tabs 210 and 2612. In some embodiments, the capping tabs may be configured to compress ambient air inside each chamber to pressurize each chamber.” Paragraph 0427 (emphasis added).
Examiner notes that it is understood from paragraph 0427 that the capping tabs pressurize each chamber to release the fluid.
This is also shown in paragraph 0473 which discloses an embodiment in which “[t]he blister pack containing buffer is depressed to release buffer solution into the channels of the cartridge. The buffer solution flows through to the sample collection chamber and mixes with the sample. It may also flow into the hydrophilic filter and continue into the PCR chamber. However, to ensure smooth flow, the blister pack containing air is depressed, thereby pushing the mixed buffer and sample through the hydrophilic filter and into the PCR chamber 1111…” Para. 0473 (emphasis added).
Thus, Trivedi discloses in paragraph 0473 depressing a blister pack container air to push materials through into a chamber. Even if Trivedi does not disclose here the mechanism for depressing the blister pack, Trivedi nevertheless disclose a general mechanism for releasing materials in a blister pack. Moreover, one skilled in the art would look to other disclosures in the specification for a mechanism for depressing the blister pack, such as the mechanism shown in paragraph 0427 showing capping tabs [which Examiner notes are equivalent to blunt prongs].  
While paragraph 0427 (in the last sentence) does not disclose how the capping tabs compress ambient air inside the chamber to pressurize the chamber, it is understood that a blister pack containing air is depressed by the capping tabs upon closing of the capping tabs to push materials from the blister pack into the chamber, given similar disclosures such as in paragraph 0473. Alternatively while Trivedi does not disclose how the capping tabs compress ambient air inside the chamber to pressurize the chamber, it would have been obvious to one skilled in the art to provide a blister pack containing air that is depressed by the capping tabs upon closing of the capping tabs to push materials from the blister pack into the chamber, given similar disclosures such as in paragraph 0473 for moving materials from the blister pack into a chamber. 
Thus Trivedi shows that a blister containing pre-filled reagent fluids for testing is known in the art, and its use in the Mototsu invention would have been obvious given that it would have produced a predictable outcome of providing a means to provide and use reagents for performing an assay. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/               Primary Examiner, Art Unit 1678